Citation Nr: 0127443	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD); and, if so, whether service 
connection is warranted for this disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse.



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO effectively continued its March 1991 denial of the 
veteran's claim of service connection for PTSD, on the 
merits, after determining that new and material evidence had 
been submitted to reopen that claim.  The veteran filed a 
notice of disagreement in March 2000 and a statement of the 
case (SOC) was issued in April 2000.  The veteran submitted a 
substantive appeal in January 2001, with a Board hearing 
request.

In August 2001, a hearing was held in Montgomery, Alabama, 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).


FINDINGS OF FACT

1.  In March 1991, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran did 
not file a timely notice of disagreement.

2.  Evidence received since the March 1991 RO decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
PTSD.

3.  There is no credible supporting evidence of the 
incurrence of any in-service stressor to support the 
diagnosis of PTSD related to military service.


CONCLUSIONS OF LAW

1.  The March 1991 decision is the final disallowance of the 
claim for entitlement to service connection for PTSD of 
record, as the veteran did not file a timely appeal.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2001).

2.  New and material evidence has been presented to reopen 
the previously denied claim for entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001); 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

3.  PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.303, 3.304(f) (2001); 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection, the Board must independently address the 
question.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996). (The Board observes that the RO's decision was 
silent as to the determination of presentment of new and 
material evidence, but the RO, in effect, reopened the 
claim).  The Board must review all of the evidence submitted 
since the last final disallowance in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  "New and material" evidence is 
relevant evidence that has not been previously submitted, 
which is neither cumulative nor redundant and, by itself or 
in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  (While 
38 C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

In determining whether newly proffered evidence is material, 
the credibility of the evidence is presumed for the limited 
purpose of ascertaining materiality, unless such evidence is 
inherently incredible.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The March 1991 decision is the final disallowance of the 
claim of record, as the veteran did not file a timely appeal.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.  
Since the RO's March 1991 denial, much evidence has been 
submitted, including a copy of a letter of appreciation, 
dated in October 1972, from the Department of the Air Force 
for the veteran's service in Vietnam from June 1972 to 
September 1972.  In the letter, it was noted that the veteran 
participated in "the largest combat refueling support 
mission in the Air Force."  

In addition, in January 2001, the veteran submitted service 
medical records that appeared to diagnose PTSD, dated in 
August 1975 and March 1974.  These records are inherently 
incredible, inasmuch as originals of the same service medical 
records contained in the claims folder do not contain the 
notations of PTSD.  Thus the presumption of credibility with 
regard to these records is rebutted.  Justus.

The letter indicating service in Vietnam is neither 
cumulative nor redundant as there was no prior evidence that 
the veteran had served in Vietnam or suffered PTSD in 
service.  Furthermore, assuming credibility for the limited 
purpose of ascertaining materiality, the aforementioned 
evidence may substantiate the veteran's statements regarding 
his service in Vietnam.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Such evidence is "material" and of such 
significance that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
PTSD.  See 38 C.F.R. § 3.156(a).  

Service Connection for PTSD

I.  Factual Background

The veteran's service personnel records indicate that he was 
assigned to the 3380th Maintenance and Supply Group (from May 
25, 1970 to June 29, 1972), the 39th Supply Squadron in 
Turkey (from June 30, 1972 to April 1974), the 635th Supply 
Squadron in Thailand (from April 5, 1974 to April 4, 1975), 
and the 437th Supply Squadron (from April 1975 to July  1976) 
as a fuel specialist.  While the veteran's discharge report 
(Form DD214) indicates no prior Indochina service, the 
veteran submitted letters of appreciation stating that the 
veteran served in Vietnam while on temporary duty (TDY) from 
June 30 to September 27, 1972.  While in Vietnam, the veteran 
participated in a combat refueling support mission for the 
635th Supply Squadron.  According to the October 1972 letter 
of appreciation, the veteran was "frequently required to 
perform duties under the stress of hazardous fuel handling 
operations during extremely adverse weather conditions; often 
with severe shortages of personnel and with antiquated 
equipment."  The letter of appreciation did not indicate 
where the veteran served or whether the veteran faced combat.  
The veteran did not receive any award or decorations denoting 
combat.

The veteran's service medical records show treatment for 
various ailments throughout service.  Notably in a March 11, 
1974, entry reads, as follows:  "[Patient] seen for 
discussion.  Sgt. [K. P.] Psych. Clinic Spec."  Furthermore, 
in August 1975, an entry indicated that the veteran had a 
history of vague somatic complaints and reported subjective 
complaints of "trembling inside," sleeplessness, and 
"dizziness while driving" following an auto accident two 
months prior.  The veteran was referred for an evaluation.  
During the August 14, 1975 follow-up, the physician noted 
that the veteran "tends . . .to minimize complaints . . . 
though his sick call visits reflect distress."  The 
physician added that the veteran "has aftermath headache[s], 
especially in his military class which are relieved by 
[aspirin] and rest."  In conclusion, the physician reported 
the "mental status exam[ination] negative."  The service 
medical records are negative for any specific complaints, 
findings, or diagnosis referable to any psychiatric problems.  
The veteran submitted additional service medical records with 
references to PTSD in January 2001, as described above in the 
discussion of new and material evidence.  These photocopied 
records are duplicates of existing service medical records, 
except for references to "PTSD."

Later, in January 1989, the veteran filed a claim for non-
service-connected pension.  While citing injury to the left 
side of his face due to a brake explosion and resulting grand 
mal seizures, the veteran identified Birmingham VA Medical 
Center (VAMC) and Stringfellow Hospital in Anniston, Alabama, 
as sources of relevant medical treatment.

Medical evidence of record includes outpatient treatment 
records originating from the Birmingham VAMC, oral 
maxillofacial surgery clinic.  Records reveal that the 
veteran was hospitalized in October 1988 for surgical 
reduction and stabilization of left frontal and 
zygomaticomaxillary complex fractures.  The veteran was 
readmitted later in October 1988, complaining of left facial 
paresthesia and severe nocturnal headaches.  Computed 
tomography (CT) findings showed no abnormalities.  In a 
discharge summary, the veteran's attending physician 
explained that the veteran's complaints were most likely 
secondary to the trauma the veteran sustained.

Records obtained from Stringfellow Memorial Hospital in 
Anniston, Alabama, show that in December 1988, the veteran 
was hospitalized following tremors and seizure-like activity.  
In a report by C. Gehi, M.D., the veteran had been in good 
health prior to September 1988, when he suffered head trauma 
due to a worksite accident.  The veteran's spouse stated that 
the veteran was experiencing difficulties with memory and 
concentration and the veteran reported irritability.  Dr. 
Gehi continued a prior diagnosis of post-traumatic concussion 
syndrome with closed head injury, causing severe headaches 
and behavioral problems.  The discharge summary provided a 
diagnosis of near syncope, status post head trauma with post-
concussion syndrome, and tentatively ruled out seizure 
activity and vasovagal causes.  (Syncope is a temporary 
suspension of consciousness due to generalized cerebral 
ischemia.  Dorland's Illustrated Medical Dictionary 1747 
(29th ed. 2000)).  In a follow-up examination three weeks 
later, the veteran complained of frequent headaches, 
seizures, memory lapses, and erratic behavior.  According to 
the examination report, the veteran's spouse related that the 
veteran "gets aggressive 
. . . hitting people."  

A VA examination was provided in April 1989.  The veteran 
complained of a seizure disorder, a partial complex seizure 
including violent behavior, following head trauma from a 
worksite explosion in September 1988.  The veteran also 
complained of left-sided persistent headaches, left facial 
paresthesia, and weakness.  The veteran's wife described 
episodes of violent behavior, specifically domestic violence, 
prior to the veteran's seizures.  The examiner diagnosed, 
inter alia, post-traumatic headaches, post-traumatic partial 
complex seizure disorders, and mild depression. 

In April 1990, the veteran submitted a statement citing 
nightmares "about Vietnam," depression, wide mood swings, 
and violence towards his spouse and children.  He also 
described deficiency in reasoning and a desire to be alone.  
In an August 1990 letter, the RO requested information to 
substantiate a claim for service connection for PTSD, to 
include a description of stressors in-service and medical 
treatment reports.  In a formal application for compensation, 
the veteran identified C. Gehi, M.D. and Birmingham VAMC as 
sources of relevant treatment.

By request, the RO obtained treatment records from Dr. Gehi, 
a neurologist, including the aforementioned December 1988 
examination report.  Later, in February 1989, the veteran 
returned to Dr. Gehi, to receive treatment from a local 
physician rather than the Birmingham VAMC.  The veteran 
stated that he had visited the Birmingham VAMC two weeks 
prior, and surgical intervention for seizure control was 
advised.  The veteran's subjective complaints included 
soreness in the left frontal area and headaches.  The 
veteran's spouse described the veteran as "irritable and 
gets upset easily" and that "he was not like this before."  
In conclusion, Dr. Gehi surmised that the veteran was under 
"a lot of stress because of his financial situation and also 
his [Worker's Compensation] claim has not been solved."  Dr. 
Gehi diagnosed headaches secondary to post-traumatic 
concussion syndrome and depression.  In April 1989, during a 
follow-up examination, the veteran's spouse reported the 
veteran experienced a seizure following an attempt to "beat 
his son."  The veteran did not recall the incident.  Dr. 
Gehi cited, inter alia, post-traumatic headache; seizure 
disorder; abnormal behavior, probably secondary to depression 
and post-concussion syndrome.  Dr. Gehi advised that the 
veteran return if "he has such seizures . . . that day or 
the next day to have blood drawn."  In January 1990, the 
veteran complained of two syncope episodes, sleeplessness, 
and weakness and pain on the left side.  He reported that his 
headaches and depression were slightly improved.  Dr. Gehi 
provided an inconclusive medical opinion, stating that, "I 
am not sure if the syncope episodes are seizures or stress 
related, as his [worker's compensation] claim has not been 
resolved."  

During a September 1989 follow-up visit, the veteran 
described one seizure episode after "he was mad, upset, and 
working in the yard."  The veteran stated that "since he 
has been on the medicine, that the seizures are less, but 
still has [a] lot of headaches," as well as depression, and 
irritability.  In February 1990, the veteran arrived for 
treatment after a seizure.  Dr. Gehi wrote in a report, "I 
am not sure why he should still be having seizures, because 
he is on two medicines . . . [I]t is possible that this is a 
vasovagal attack."  In June 1990, during a follow-up 
examination, the veteran reported no seizures since February 
1990 and improvement regarding his sleep, headaches, and 
depression.

In a September 1990 response to the RO's stressor inquiry, 
the veteran described nightmares, domestic violence, and 
violent outbursts.  The veteran related difficulty 
remembering dates, times, and places, and feelings of 
responsibility for those killed as an indirect result of his 
participation in refueling combat aircraft.  

A VA psychiatric examination was provided in October 1990, by 
a board of two psychiatrists.  The examiners diagnosed post-
traumatic stress disorder, delayed onset.  They did not 
specifically identify underlying stressors, although they 
reported that the veteran had been under mortar attack while 
serving in Vietnam, and had witnessed his best friend die 
during such an attack.  Furthermore, the examiners suggested 
that the organic impairment from the veteran's September 1988 
head injury should be determined by neuropsychological 
testing prior to delineating impairment due to the veteran's 
psychiatric disorder.  

The veteran's subjective complaints included sleeplessness, 
depression, and nightmares.  He reported one incident of 
domestic violence following a nightmare, when he violently 
attacked his spouse.  

A VA neurological examination was provided in December 1990.  
The veteran reported a history of seizures and headaches 
following his September 1988 accident.  On examination, the 
physician noted no neurological deficiencies except weakness 
in the left arm and leg and decreased sensation over the left 
facial area.  The final diagnosis was closed head trauma 
resulting in complex partial seizure with secondary 
generalization, chronic post-traumatic headache, and mild 
weakness of the left arm and leg.

In March 1991, the RO denied entitlement to service 
connection for PTSD, citing no valid evidence of stressors 
and no psychiatric disorders in service.  

In a June 1999 statement, the veteran requested his claim be 
reopened.  The veteran identified his treating psychiatrist 
at the Heflin Mental Health Center.  The RO responded with an 
August 1999 development letter requesting, inter alia, 
specific information regarding in-service stressors.  
Furthermore, the RO requested treatment records from the 
Heflin Mental Health Center.  

According to treatment records originating from the Heflin 
Mental Health Center, in December 1997, began treatment for 
PTSD.  The reports do not indicate underlying stressors, but 
describe symptoms such as nightmares and flashbacks.  In June 
1998, the veteran's treating psychiatrist diagnosed PTSD and 
major depression.  In July 1998, the diagnosis reported was 
major depression.  From February 1999 to April 1999, the 
veteran's treating psychiatrist reported a diagnosis of only 
major depressive disorder, recurrent moderate.  

In his August 1999 stressor inquiry response, the veteran 
reported that, in July 1972, his fuel truck "was blown up by 
mortar fire," and that two people were killed.  He also 
reported weekly mortar attacks while assigned in Da Nang, 
Vietnam, and that, in September 1972, he witnessed a 
Vietnamese female commit suicide.  The veteran admitted 
memory impairment.

In September 1999, a VA psychiatric examination was provided.  
Basing his medical opinion on the unverified stressors 
described in the veteran's August 1999 stressor inquiry 
response, and the veteran's subjective complaints, the 
examiner diagnosed, inter alia, mild, chronic PTSD.  The 
examiner noted that the diagnosis conformed to both the third 
and fourth editions of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-III and DSM-IV).  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994); American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (3rd ed. 1987) (revised third edition).

The RO submitted the veteran's reported stressors for 
verification by the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  In a March 2000 
response, the USASCRUR reported that the combat incidents 
described by the veteran were not reported by the 635th 
Supply Squadron (the unit to which the veteran was assigned) 
for the period of inquiry.

Additional treatment records from the Birmingham VAMC 
indicate that the veteran underwent psychiatric evaluation in 
March 2000.  Based on the unverified stressors described in 
the September 1999 VA examination, the psychiatrist diagnosed 
PTSD.  The psychiatrist also diagnosed, inter alia, 
recurrent, severe, major depression.  In a June 2000 report, 
another psychiatrist confirmed the findings of the March 2000 
evaluation by diagnostic tests.  No underlying stressors were 
verified.

During the Board hearing in August 2001, the veteran 
testified that he had service medical records showing 
treatment for PTSD in 1974 and 1975.  The veteran reiterated 
witnessing a Vietnamese woman commit suicide.  When 
describing the fuel truck explosion, the veteran stated that 
fellow servicemen were injured and "their legs were gone."  
He could not remember specific dates or names.  The veteran 
gave details concerning his impairment, including 
sleeplessness, frustration, and nightmares.  The veteran's 
spouse described witnessing the veteran's violent outbursts 
and being physically assaulted by the veteran.  The veteran 
stated that he received Social Security disability benefits.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  In adjudicating a claim 
for service connection for PTSD, the Board is required to 
evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by the 
veteran' military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(2001); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The regulation guiding the analysis of service connection for 
PTSD is as follows, in pertinent part:

(f) Post-traumatic stress disorder.  Service 
connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. . . 
.

38 C.F.R. § 3.304(f) (2001); see 64 Fed. Reg. 32,807 (June 
18, 1999), revising 3.304(f) and codifying the decision of 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

There are also alternative ways of establishing service 
connection.  For example, a chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In this case, the record clearly establishes the first two 
elements of the 38 C.F.R. § 3.304(f) analysis:  a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressors.  The Board 
observes that there is medical evidence of an alternative 
cause for some of the veteran's subjective complaints, namely 
disorders stemming from his September 1988 accident.  In 
addition, in a February 1989 private medical report, the 
veteran's spouse indicated that symptoms of irritability and 
distress were not apparent prior to the veteran's September 
1988 accident.  However, such evidence does not outweigh the 
many diagnoses of PTSD.  

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressors actually occurred, is 
required for service connection.  See Cohen v. Brown at 142.  
The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 C.F.R. 
§ 3.304(f).  If the veteran engaged in combat with the enemy, 
the veteran's lay testimony regarding stressors related to 
such combat will be accepted as conclusive evidence of the 
occurrence of the claimed in-service stressors.  Id.  If the 
veteran was not engaged in combat, or his claimed in-service 
stressor is not related to combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
Id.  

The veteran's testimony alone, and medical opinions based on 
the veteran's reported stressors do not by themselves 
constitute credible supporting evidence.  See Cohen v. Brown, 
10 Vet. App. at 145.

As to combat experience, the record does not indicate that 
the veteran engaged in combat with the enemy.  First, a 
review of the record shows the veteran not to be a reliable 
historian.  During the October 1990 VA examination, the 
veteran related a recurring memory of his best friend being 
killed during a mortar attack in Vietnam.  This stressor was 
not presented in his August 1999 stressor inquiry response.  
In his August 1999 stressor inquiry response, the veteran 
stated that a fuel truck explosion killed two people.  During 
his August 2001 hearing, a fuel truck explosion resulted in 
several injuries.  The veteran admits memory lapses and has 
not identified persons who could confirm his reported 
stressors.  Second, a USASCRUR report indicated no combat 
incidents during the period of inquiry.

The diagnosis of PTSD was based on the veteran's report of 
being under mortar fire and witnessing the death of his best 
friend.  There is no credible supporting evidence of these 
stressors.

The veteran has also reported a stressor consisting of guilt 
as a result of refueling combat aircraft.  There is credible 
evidence that he engaged in this activity during service.  
However, no medical professional has linked a current 
diagnosis of PTSD to this stressor.

The veteran has attempted to demonstrate PTSD in service in 
order to substantiate service connection.  38 C.F.R. 
§ 3.303(b).  The Board finds the photocopied service medical 
records submitted by the veteran to be alterations of the 
originals and, therefore, cannot be used to substantiate his 
claim.  The Board finds distressing that these altered 
documents were also cited as supportive evidence during the 
August 2001 Board hearing.  As noted, the unaltered originals 
of these  medical records demonstrate no diagnosed 
psychiatric disorders.

Inasmuch as there is no credible supporting evidence that the 
claimed in-service stressors actually occurred and no 
credible evidence otherwise linking current PTSD to service, 
the claim for service connection for PTSD is denied.  

Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

In this regard, the Board notes that by virtue of the RO's 
stressor inquiries, the SOC, and the Board hearing, the 
veteran was clearly advised of the types of evidence 
necessary to substantiate his claim.  Furthermore, records 
were obtained from all identified sources of medical 
treatment and the veteran has been afforded a VA examination.  
The Board also directs attention to the RO's efforts to 
corroborate the veteran's stressors through USASCRUR and that 
service personnel records were obtained.  

The Board acknowledges that the veteran is in receipt of 
Social Security disability.  However, as this cases turns on 
the absence of credible supporting evidence of the incurrence 
of any in-service stressor to support the diagnosis of PTSD, 
any records in the custody of the Social Security 
Administration regarding disability would be irrelevant.  The 
Board also acknowledges the absence of a separation 
examination in the service medical records file.  However, it 
is implied from the record that the veteran would have 
identified any relevant service medical records.


ORDER

Service connection for PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

